Final order and judgment affirmed, with costs. Memorandum: Many of the issues raised by appellant may not be considered upon this appeal. It is possible that these might have been litigated in the prior action in Supreme Court that was discontinued upon stipulation of the parties to this proceeding. That stipulation in effect eliminated from the controversy between the parties all questions except a proceeding under the provisions of sections 147 and 148 of the Highway Law to have duly appointed commissioners determine the amount of damage sustained by respondents by the action of the Town Superintendent of Highways entering upon the lands of respondents “for the purpose of opening an existing ditch or drain, or for digging a new ditch or drain for the free passage of water for the drainage of [certain] highways” (Highway Law, § 147, subd. 1). All concur. (Appeal from final order and from a judgment of Erie Special Term confirming the award of the Commissioners of Appraisal and awarding defendant damages for an alleged trespass upon realty for highway purposes.) Present — MeCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.